Citation Nr: 0500019	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  01-02 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for cerebellar ataxia 
with peripheral neuropathy.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
knee disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a fractured jaw and chin.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1966 to June 
1980.  The veteran's decorations include the Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating determination of a 
regional office (RO) of the Department of Veterans Affairs 
(VA).  In April 2004, the veteran appeared at a Board hearing 
in Washington, D.C.  

This matter is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

With regard to the veteran's claim for service connection for 
cerebellar ataxia with peripheral neuropathy, the Board notes 
several medical reports suggest a possible relationship to 
alcohol abuse.  The Board further observes that in November 
2002 (during the course of this appeal) service connection 
was granted for post-traumatic stress disorder (PTSD) based 
on Vietnam combat stressors.  There is some reference in 
medical records to the veteran believing that his alcohol 
abuse was due to his efforts to deal with his combat 
experiences.    

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Although the veteran did 
undergo VA examination in December 2002, the examiner's 
comments are not clear.  Under the section for reporting 
diagnoses, the examiner commented that the veteran's 
peripheral neuropathy was secondary to alcohol abuse or other 
"CNS" disorder, but under the opinion section the examiner 
stated that the veteran's ataxia as well as peripheral 
neuropathy are more likely than not secondary to a "CNS 
disorder versus his chronic alcohol abuse."  The Board is of 
the opinion that the veteran should be afforded an additional 
VA examination to determine any possible relationship between 
the veteran's PTSD and any cerebellar ataxia with peripheral 
neuropathy.  

With regard to the issues of whether new and material 
evidence has been received to reopen claims of service 
connection for right knee disability and for residuals of a 
fractured jaw, the Board notes that the veteran has testified 
that he sustained injuries to his jaw and right knee when he 
fell into a hole in January 1972 in Korea.  He further 
reported having received treatment immediately following the 
injury, which included x-rays being taken and his jaw being 
wired.  The available service medical records do not show any 
treatment for such injuries.  However, the veteran's service 
medical records appear to be somewhat incomplete with regard 
to the period in question.  In an October 2004 statement in 
support of claim, the veteran specifically identified first 
being transferred to Camp Rice and then to Camp Howitzer 
following the incident.  He further reported being 
transferred two weeks later to Seoul where his mouth was 
wired shut.  At the April 2004 Board hearing, the veteran 
also appears to have stated that he received treatment at 
Camp Casey.  No records from any of these locations appear to 
be included in the claims file. 

As a general rule, VA's duty to assist a claimant is limited 
until the claim is reopened.  However, the Board believes 
that even before the claims are reopened VA has a duty to 
attempt to locate and obtain any missing service medical 
records since they are essentially under government control.  
Therefore, before undertaking the new and material evidence 
analysis, the Board believes that appropriate action should 
be taken to locate and obtain any additional service medical 
records for the years 1971 and 1972 documenting any treatment 
at the locations in Korea identified by the veteran. 

The veteran is hereby informed of the need to submit all 
pertinent evidence he may have in his possession.  

Accordingly, this matter is hereby REMANDED for the 
following:  

1.  With regard to the issues of service 
connection for a right knee disorder and 
residuals of a fractured jaw, the RO 
should take the appropriate steps to 
secure any additional service medical 
records or alternative records for the 
appellant through official channels, 
including obtaining a completed Form 
13055.  The focus of the RO's action 
should be to obtain any 1971 and 1972 
records documenting medical and dental 
treatment in Koreas at Camp Rice, Camp 
Howitzer, Camp Casey and/or in Seoul.  
The RO should also attempt to obtain 
copies of any pertinent sick call reports 
by directly performing a records search 
with the National Personnel Records 
Center (NPRC) and by directly contacting, 
if feasible, any existing facilities 
relating to the appellant and his 
service.  These records should be 
associated with the claims file.  If 
there are no records, documentation used 
in making that determination should be 
set forth in the claims file.

2.  The RO should arrange for the veteran 
to undergo appropriate VA examination(s) 
to determine the nature and etiology of 
any current cerebellar ataxia with 
peripheral neuropathy  All necessary 
special studies should be performed and 
all pertinent clinical findings reported 
in detail.  The claims folder should be 
made available to the examiner(s) for 
review.  After reviewing the claims file 
and examining the veteran, the 
appropriate examiner should respond to 
the following:  

     a) Is it at least as likely as not 
that any current cerebellar ataxia with 
peripheral neuropathy is related to the 
veteran's period of active service?  

     b) Is it at least as likely as not 
that any current cerebellar ataxia with 
peripheral neuropathy was caused by 
alcohol abuse?  If so, was such alcohol 
abuse caused by or a symptom of the 
veteran's service-connected PTSD?  

3.  After completion of the above and any 
additional development the RO may deem 
necessary, the RO should review the 
expanded record and determine if any of 
the benefits sought can be granted.  If 
any of the claims remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




